              Case 2:17-cv-01685-RSM Document 205 Filed 02/15/19 Page 1 of 5




 1                                                     THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10   SANDRA L. FERGUSON,
11                                 Plaintiff,              NO. 2:17-cv-1685-RSM
12          vs.                                            COUNTER-PLAINTIFF/DEFENDANT
                                                           BRIAN J. WAID’S REPLY IN SUPPORT
13   BRIAN J. WAID AND THE WAID                            OF THE MOTION FOR
     MARITAL COMMUNITY,                                    SUPPLEMENTAL PROCEEDINGS
14
                                   Defendants.             NOTE DATE: FEBRUARY 15, 2019
15

16

17          Plaintiff/Counter-Defendant Sandra Ferguson does not object to the categories of

18   information and documents requested in supplemental proceedings. Therefore, this Court should

19   issue an order directing Ms. Ferguson to provide the requested information and documents in

20   supplemental proceedings.

21          Ms. Ferguson’s only objection is to the time period of the requested information and

22   documents. However, Ms. Ferguson fails to cite any legal authority for the proposition that five

23   years of information and documents is unduly burdensome and overbroad with respect to tracing

24   and establishing Ms. Ferguson’s assets and property. She also fails to provide a declaration

25   supporting any of the facts stated in her response.

26
                                                                       CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF/DEFENDANT BRIAN J.
     WAID’S REPLY IN SUPPORT OF THE                                    BILANKO, PLLC
     MOTION FOR SUPPLEMENTAL                                           801 2nd Avenue, Suite 800
     PROCEEDINGS -1                                                    Seattle, WA 98104
     (2:17-CV-01685-RSM)                                               Telephone: (206) 489-5549
               Case 2:17-cv-01685-RSM Document 205 Filed 02/15/19 Page 2 of 5




 1           First, five years of information and documents is a reasonable request to allow for
 2   sufficient analysis of Ms. Ferguson’s available assets and property to enforce Mr. Waid’s
 3   judgment.1 For example, in Mission Capital Works, Inc. v. SC Restaurants, Inc., the court found
 4   that requests for ten years of information regarding property, income, and assets and requests for
 5   five years of financial and tax documents was appropriate.2 “The presumption should be in favor
 6   of full discovery of any matters arguably related to the judgment creditor’s efforts to trace the
 7   judgment debtor’s assets and otherwise enforce [his] judgment.”3
 8           In addition, to support her request that the scope of supplemental proceedings be limited
 9   to two years, Ms. Ferguson states that evidence of the recent payment to Mr. Waid pursuant to
10   the sanctions order is insufficient to justify a five-year time period. Ms. Ferguson, however,
11   does not cite to any case law or other authority to support this proposition. Moreover, given that
12   no financial documents or information were produced in discovery, Ms. Ferguson’s recent
13   payment is the only documentary evidence in this case of Ms. Ferguson’s financial condition.
14   The fact that it was a recent payment does not preclude Mr. Waid from access to information and
15   documents that allows for sufficient analysis of Ms. Ferguson’s assets and property. Likewise,
16   the assertion that Ms. Ferguson’s law practice information and documents for the last two years
17   would be sufficient to show past and future income is belied by the fact that Ms. Ferguson takes
18   contingency cases that could take more than two years to resolve—for example, SEBS v. ABC,
19   Corp., King County Superior Court Case No. 10-2-06166-5 SEA, the case that resulted in a fee
20   dispute between Ms. Ferguson and her co-counsel, and in which Mr. Waid represented Ms.
21   Ferguson regarding the fee dispute.4
22
     1
       See Mission Capital Works, Inc. v. SC Restaurants, Inc., No. 09-CV-1623-WQH(JMA), 2009 WL 4895315, at *1–
23   2 (S.D. Cal. Dec. 10, 2009).
     2
       Id.
24   3
       Id. (quoting Credit Lyonnais, S.A. v. SGC Intern., Inc., 160 F.3d 428, 430 (8th Cir.1998) (internal quotations
     omitted)).
25   4
       See Decl. of Sandra Ferguson in Support of Pl.’s Mot. for Declaratory Rulings & Partial S.J., Dkt. no. 58-1, at ¶¶
     42, 52.
26
                                                                                    CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF/DEFENDANT BRIAN J.
     WAID’S REPLY IN SUPPORT OF THE                                                 BILANKO, PLLC
     MOTION FOR SUPPLEMENTAL                                                        801 2nd Avenue, Suite 800
     PROCEEDINGS -2                                                                 Seattle, WA 98104
     (2:17-CV-01685-RSM)                                                            Telephone: (206) 489-5549
               Case 2:17-cv-01685-RSM Document 205 Filed 02/15/19 Page 3 of 5




 1           Finally, the assertion that some of the requested financial records were produced during
 2   discovery in prior lawsuits between the parties is incorrect.5 There were two lawsuits filed by
 3   Ms. Ferguson against Mr. Waid in King County Superior Court, one in 2014 and the other in
 4   2015.6 Ms. Ferguson only produced limited financial information in the 2014 case, consisting of
 5   bank records for one account in her name and for a second account in the name of The Ferguson
 6   Firm, PLLC, covering the time period of April 2011 to the latter part of February 2012.7 Not
 7   only are those records not from the time period requested in supplemental proceedings but also
 8   Mr. Waid believes those records are subject to a protective order.8 In addition, no discovery was
 9   conducted in the 2015 case because the court entered a stay pending the appeal of the 2014 case.9
10   Ms. Ferguson presents no legal or factual basis to limit the scope of supplemental proceedings to
11   a two-year time period for information and documents. The five-year time period is reasonable
12   and could reveal more available assets and property than could be ascertained from reviewing
13   information and documents for the last two years.
14           For the foregoing reasons and the reasons stated in the moving brief, Mr. Waid
15   respectfully requests that this Court issue an order directing Ms. Ferguson to appear and testify
16   regarding the requested financial information and to produce copies of the requested documents
17   for the time period of January 1, 2014 to present.
18   //
19   //
20   //
21   //
22   //
23
     5
       See Waid Decl. ISO Reply, at ¶¶ 2–4.
24   6
       Waid Decl. ISO Reply, at ¶ 2.
     7
       Waid Decl. ISO Reply, at ¶ 3.
25   8
       Waid Decl. ISO Reply, at ¶ 3.
     9
       Waid Decl. ISO Reply, at ¶ 4.
26
                                                                      CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF/DEFENDANT BRIAN J.
     WAID’S REPLY IN SUPPORT OF THE                                   BILANKO, PLLC
     MOTION FOR SUPPLEMENTAL                                          801 2nd Avenue, Suite 800
     PROCEEDINGS -3                                                   Seattle, WA 98104
     (2:17-CV-01685-RSM)                                              Telephone: (206) 489-5549
             Case 2:17-cv-01685-RSM Document 205 Filed 02/15/19 Page 4 of 5




 1   Dated: February 15, 2019               CARROLL, BIDDLE, & BILANKO, PLLC
 2

 3                                          By:   /s/Jeffrey E. Bilanko
                                                  Jeffrey E. Bilanko, WSBA 38829
 4
                                                  /s/Susan K. Kaplan
 5                                                Susan K. Kaplan, WSBA 40985
 6                                                Carroll, Biddle, & Bilanko, PLLC
                                                  801 2nd Avenue, Suite 800
 7                                                Seattle, WA 98104
                                                  Phone: (206) 489-5549
 8                                                Email: jbilanko@cbblegal.com
                                                  Email: skaplan@cbblegal.com
 9                                                Attorneys for Counter-
                                                  Plaintiff/Defendant Brian J. Waid
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
                                                           CARROLL, BIDDLE, &
     COUNTER-PLAINTIFF/DEFENDANT BRIAN J.
     WAID’S REPLY IN SUPPORT OF THE                        BILANKO, PLLC
     MOTION FOR SUPPLEMENTAL                               801 2nd Avenue, Suite 800
     PROCEEDINGS -4                                        Seattle, WA 98104
     (2:17-CV-01685-RSM)                                   Telephone: (206) 489-5549
                 Case 2:17-cv-01685-RSM Document 205 Filed 02/15/19 Page 5 of 5




     1                                  CERTIFICATE OF SERVICE
     2          The undersigned declares under penalty of perjury under the laws of the State of
     3   Washington that on this day a true and accurate copy of the document to which this declaration is
     4   affixed was filed with the above-entitled Court through CM/ECF and was sent as indicated
     5   below on this day, to:
     6
           Attorneys for Plaintiff:                       U.S. Mail Postage Prepaid
     7     Sandra L. Ferguson                             CM/ECF
     8     The Ferguson Firm                              Hand Delivery
           The Pioneer Building                           Email: sandra@slfergusonlaw.com
     9     600 First Avenue
           Seattle, WA 98104
    10     Tel.: (206) 624-5696
           Fax: (206) 770-7340
    11

    12

    13          DATED this 15th day of February 2019.

    14

    15                                               /s/ Stephanie M. Hosey
                                                     Stephanie M. Hosey, Paralegal
    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26
                                                                          CARROLL, BIDDLE, &
                   COUNTER-PLAINTIFF/DEFENDANT BRIAN J.
                   WAID’S REPLY IN SUPPORT OF THE                         BILANKO, PLLC
1119993/32081398v.2
                   MOTION FOR SUPPLEMENTAL                                801 2nd Avenue, Suite 800
                   PROCEEDINGS -5                                         Seattle, WA 98104
                   (2:17-CV-01685-RSM)                                    Telephone: (206) 489-5549
